Mr. Justice Sulzbacher,
after making the above statement of facts, delivered the opinion of the court.
*35The findings of'fact and conclusions of law set forth in the judgment appealed from are accepted.
In view of the legal provisions therein cited, we adjudge that we should affirm and do affirm the judgment rendered Jannary 31, 1903, by the District Court of Arecibo, with costs against appellant. The record is ordered to be returned with the proper certificate.
Chief Justice Quiñones and Justices Hernández, Figueras and MhcLeary concurred.